UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): April 27, Otelco Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-32362 52-2126395 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 505 Third Avenue East, Oneonta, AL35121 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (205) 625-3574 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On April 27, 2009, Otelco Inc. (the “Company”) entered into an amended and restated employment agreement with Robert Souza (the “Agreement”), which will remain in effect until terminated by the Company or Mr. Souza for any reason or by death or disability.Pursuant to the Agreement, Mr. Souza will continue to serve as the Company’s Vice President of Operations, New England
